           Case 1:19-cv-05053-JMF Document 61 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED SADAT,                                                        :
                                                                       :
                                    Plaintiff,                         :     19-CV-5053 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
STATE UNIVERSITY OF NEW YORK UPSTATE                                   :
MEDICAL UNIVERSITY, et al.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         In light of the COVID-19 situation, the Court will not hold the upcoming status
conference in this case in person. Counsel should submit their joint letter by the Thursday prior
to the conference, as directed in the Case Management Plan. In their joint letter, the parties
should also indicate their views regarding the discovery schedule, see ECF No. 60, and whether
they can do without a conference altogether. If so, the Court will resolve any outstanding issues
on the papers alone. If not, the Court will hold the status conference by telephone, albeit perhaps
at a different time. To that end, counsel should indicate in their joint letter dates and times
during the week of the conference that they would be available for a telephone conference. In
either case, counsel should review and comply with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: April 20, 2020                                      __________________________________
       New York, New York                                          JESSE M. FURMAN
                                                                 United States District Judge
